t c memo united_states tax_court david j and letitia b crawford petitioners v commissioner of internal revenue respondent docket no filed date david j and letitia b crawford pro sese wesley j wong for respondent memorandum opinion gerber judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the deficiency is attributable to respondent’s disallowance of david j crawford’s petitioner’s deductions for losses and some expenses from gambling the parties submitted this case with the facts fully stipulated under rule the two issues presented for our consideration are whether petitioner a professional gambler may deduct net losses from his gambling activity against other income and whether petitioner has shown entitlement to a dollar_figure deduction for promotional activities background petitioner and his wife letitia b crawford mrs crawford resided in nevada at the time their petition was filed for petitioners filed a joint form_1040 u s individual_income_tax_return mrs crawford reported dollar_figure in wage income and petitioners reported dollar_figure in interest_income attached to the income_tax return was petitioner’s schedule c profit or loss from business on which he described his profession as professional gambler petitioner reported dollar_figure in gross_income from gambling winnings and the following costs and expenses 1rule references are to this court’s rules_of_practice and procedure and section references are to the internal_revenue_code code in effect for the year in issue no question was raised concerning the shifting of the burden_of_proof under sec_7491 2when their petition was filed petitioners elected the small_tax_case procedure under sec_7463 the court granted petitioners’ unopposed motion to remove the small_tax_case designation cost expense amount legal and professional services dollar_figure deductible meals and entertainment big_number big_number cost of plays at various casinos promotional activities big_number live action poker playing at various casinos total big_number big_number accordingly petitioner had a net_loss from his gambling activity of dollar_figure petitioners sought to apply the net gambling loss to reduce their other income that reduction along with other deductions and personal exemptions would have reduced petitioners’ tax_liability to zero respondent disallowed dollar_figure of the net gambling loss in determining an income_tax deficiency and petitioners petitioned this court the dollar_figure difference between the dollar_figure disallowed and the dollar_figure loss claimed is due to respondent’s allowance of petitioner’s dollar_figure legal and professional services expense and the dollar_figure meals and entertainment expense respondent disallowed the dollar_figure petitioner claimed as a promotional activities expense discussion the legal controversy we consider focuses on the interplay between sec_162 which allows deductions for ordinary and necessary business_expenses and sec_165 which limits wagering losses to the amount of wagering income sec_162 generally allows a deduction for ordinary and necessary expenses sustained in carrying_on_a_trade_or_business subsection d of sec_165 specifically addresses wagering losses as follows losses from wagering transactions shall be allowed only to the extent of the gains from such transactions petitioner argues that the limitation of sec_165 does not apply where a taxpayer is a professional gambler ie in the business of wagering respondent argues that the limitation of sec_165 applies irrespective of whether the wagering income and losses are in a business or nonbusiness setting petitioner relies on 480_us_23 in support of his position in that case the supreme court considered a substantially_similar factual pattern however the question was whether the taxpayer’s gambling loss deduction was an item_of_tax_preference and caused a minimum_tax liability under sec_56 for purposes of sec_56 minimum_tax preferences the supreme court held that the taxpayer a full-time gambler was in a trade_or_business and that his loss deduction was not an item_of_tax_preference and therefore not subject_to alternative_minimum_tax in a footnote to its groetzinger opinion the supreme court expressed the caution that it was interpreting the phrase trade_or_business solely with respect to the code sections being considered id pincite n respondent does not question whether petitioner is in the business of wagering respondent contend sec_3in congress amended the minimum_tax provisions to make it clear that gambling loss deductions were excluded from the alternative_minimum_tax base that sec_165 applies irrespective of whether petitioner was in the business of wagering petitioner is not the first taxpayer to seek to use the groetzinger holding in support of offsetting gambling_losses against other income see eg lyle v commissioner tcmemo_1999_184 affd without published opinion 218_f3d_744 5th cir in each such instance the result has been the same-- the explicit language of sec_165 trumps the general language of sec_162 and limits wagering losses to the amount of wagering gains see eg valenti v commissioner tcmemo_1994_483 petitioner presented no argument that would cause this court to reconsider its prior holdings we accordingly hold that petitioner is not entitled to deduct his gambling_losses that exceed the amount of his gambling gains we now turn to the dollar_figure deduction that petitioner claimed for promotional activities and that respondent disallowed in the notice_of_deficiency respondent contends that petitioner is not entitled to that deduction for failure to show that the expenses were ordinary and necessary and or that they were actually incurred this case was submitted fully stipulated no facts were stipulated that would show that these expenses were incurred or that they were ordinary and necessary business_expenses accordingly petitioner has failed to show entitlement to the dollar_figure deduction irrespective of the sec_165 limitation see rule a 116_tc_438 to reflect the foregoing decision will be entered for respondent
